Name: Council Decision 2013/45/CFSP of 22Ã January 2013 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international affairs;  Africa
 Date Published: 2013-01-23

 23.1.2013 EN Official Journal of the European Union L 20/60 COUNCIL DECISION 2013/45/CFSP of 22 January 2013 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP (1). (2) With regard to the persons listed in Annex IV to Decision 2011/137/CFSP, in order to facilitate the return of misappropriated funds to the Libyan State, the derogations provided for in Decision 2011/137/CFSP should be amended to permit the release of certain frozen funds or economic resources where they are required to satisfy a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in a Member State, prior to or after the date of designation of the persons, entities and bodies concerned. (3) The Council considers that there are no longer grounds for keeping one entity on the list set out in Annex IV to Decision 2011/137/CFSP. (4) The entry for one person should be removed from the lists set out in Annexes II and IV to Decision 2011/137/CFSP and should be included in the lists set out in Annexes I and III to that Decision. (5) The information relating to certain individuals listed in Annexes I, II, III and IV to Decision 2011/137/CFSP should be updated. (6) Annexes I, II, III and IV of Decision 2011/137/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: (1) In Article 6, the following paragraph is inserted: "5b. With regard to persons and entities listed in Annex IV, and by way of derogation from paragraph 1(b), the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources provided the following conditions are met: (a) the funds or economic resources are subject of an arbitral decision rendered prior to the date on which the natural or legal person, entity or body referred to in paragraph 1(b) was listed in the Annex IV or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in Annexes II and IV; and (d) recognising the decision is not contrary to public policy in the Member State concerned. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph."; (2) In Article 6(6), the following point is inserted: "(c) payments due under judicial, administrative or arbitral decisions rendered in the Union or enforceable in the Member State concerned, with regard to persons and entities listed in Annex IV;"; (3) Annexes I, II, III and IV to Decision 2011/137/CFSP are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 22 January 2013. For the Council The President M. NOONAN (1) OJ L 58, 3.3.2011, p. 53. ANNEX Annexes I, II, III and IV to Decision 2011/137/CFSP are amended as follows: (1) In Annex I: (a) entries 1, 4, 5, 7 to 15 and 18 are replaced by the following: "1. AL-BAGHDADI, Dr Abdulqader Mohammed Passport number: B010574. Date of birth: 1.7.1950. Head of the Liaison Office of the Revolutionary Committees. Revolutionary Committees involved in violence against demonstrators. Believed status/location: jail in Tunisia. Date of UN designation: 26.2.2011." "4. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Believed status/location: deceased. Date of UN designation: 26.2.2011. 5. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms, Libya. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and in violence. Believed status/location: Unknown, believed captured. Date of UN designation: 26.2.2011." "7. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 8. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 9. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Believed status/location: deceased. Date of UN designation: 26.2.2011. 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 11. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Believed status/location: deceased. Date of UN designation: 26.2.2011. 12. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: deceased. Date of UN designation: 26.2.2011. 13. QADHAFI, Saadi Passport number: a) 014797. b) 524521. Date of birth: a) 27.5.1973. b) 01.01.1975. Place of birth: Tripoli, Libya. Commander Special Forces. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Believed status/location: Niger. Date of UN designation: 26.2.2011. 14. QADHAFI, Saif al-Arab Date of birth: 1982. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: deceased. Date of UN designation: 26.2.2011. 15. QADHAFI, Saif al-Islam Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Director, Qadhafi Foundation. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Believed status/location: in custody in Libya. Date of UN designation: 26.2.2011." "18. AL KUNI, Colonel Amid Husain Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. Believed status/location: South Libya. Date of UN designation: 17.3.2011."; (b) the following entry is added: "19. AL-BARASSI, Safia Farkash Date of birth: 1952. Place of birth: Al Bayda, Libya. Married to Muammar QADHAFI since 1970. Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. Believed status/location: Algeria. Date of UN designation: 24.6.2011." (2) In Annex II, entry 7 (AL-BARASSI, Safia Farkash) is deleted. (3) In Annex III: (a) entries 1 to 6 and 8 to 12 are replaced by the following: "1. QADHAFI, Aisha Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Daughter of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 2. QADHAFI, Hannibal Muammar Passport number: B/002210. Date of birth: 20.9.1975. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 3. QADHAFI, Khamis Muammar Date of birth: 1978. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Believed status/location: deceased. Date of UN designation: 26.2.2011. 4. QADHAFI, Muammar Mohammed Abu Minyar Date of birth: 1942. Place of birth: Sirte, Libya. Leader of the Revolution, Supreme Commander of Armed Forces. Responsibility for ordering repression of demonstrations, human rights abuses. Believed status/location: deceased. Date of UN designation: 26.2.2011. 5. QADHAFI, Mutassim Date of birth: 1976. Place of birth: Tripoli, Libya. National Security Adviser. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: deceased. Date of UN designation: 26.2.2011. 6. QADHAFI, Saif al-Islam Passport number: B014995. Date of birth: 25.6.1972. Place of birth: Tripoli, Libya. Director, Qadhafi Foundation. Son of Muammar QADHAFI. Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. Believed status/location: in custody in Libya. Date of UN designation: 26.2.2011." "8. JABIR, Major General Abu Bakr Yunis Date of birth: 1952. Place of birth: Jalo, Libya. Defence Minister. Overall responsibility for actions of armed forces. Believed status/location: deceased. Date of UN designation: 26.2.2011. 9. MATUQ, Matuq Mohammed Date of birth: 1956. Place of birth: Khoms, Libya. Secretary for Utilities. Senior member of regime. Involvement with Revolutionary Committees. Past history of involvement in suppression of dissent and in violence. Believed status/location: Unknown, believed captured. Date of UN designation: 26.2.2011. 10. QADHAFI, Mohammed Muammar Date of birth: 1970. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: Algeria. Date of UN designation: 26.2.2011. 11. QADHAFI, Saadi Passport number: a) 014797. b) 524521. Date of birth: a) 27.5.1973. b) 01.01.1975. Place of birth: Tripoli, Libya. Commander Special Forces. Son of Muammar QADHAFI. Closeness of association with regime. Command of military units involved in repression of demonstrations. Believed status/location: Niger. Date of UN designation: 26.2.2011. 12. QADHAFI, Saif al-Arab Date of birth: 1982. Place of birth: Tripoli, Libya. Son of Muammar QADHAFI. Closeness of association with regime. Believed status/location: deceased. Date of UN designation: 26.2.2011."; (b) the following entry is added: "14. AL-BARASSI, Safia Farkash Date of birth: 1952, Place of birth: Al Bayda, Libya. Married to Muammar QADHAFI since 1970. Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. Believed status/location: Algeria. Date of UN designation: 24.6.2011." (4) In Annex IV: (a) under "Persons", entries 6 and 26 are replaced by the following: Name Identifying information Reasons Date of listing 6. AL-BAGHDADI, Dr Abdulqader Mohammed Head of the Liaison Office of the Revolutionary Committees. Passport number: B010574. Date of birth: 1.7.1950. Believed status/location: jail in Tunisia. Revolutionary Committees involved in violence against demonstrators. 28.2.2011 26. AL KUNI, Colonel Amid Husain Believed status/location: South Libya Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. 12.4.2011 (b) under "Persons", entry 10 (AL-BARASSI, Safia Farkash) is deleted; (c) under "Entities", entry 50 (Organisation for Development of Administrative Centres (ODAC)) is deleted.